Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitation “means for” in claims 1, 6, 13, 16, 22 and 23 – 26 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means for” coupled with functional language “taking” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1, 6, 13, 16, 22 and 23 – 26 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: the Specification discloses the physical structure about above means for is a digital camera.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites the limitations “the ambient temperature sensor" in lines 9 – 10 and “the absolute humidity” in line 14. There is insufficient antecedent basis for these limitations in the claim.

Claim 2 recites the limitation “the integrated ambient pressure sensor" in line 4.  There is insufficient antecedent basis for this limitation in the claim. Claim 2 also recites the limitation “measured flame point values”. The “flame point values” is neither defined nor measured before. It is unclear whether the “flame point values” is same as “flame height”.

Claim 4 recites the limitation “measured flame point values”. The “flame point values” is neither defined nor measured before. It is unclear whether the “flame point values” is same as “flame height”.

Claim 6 recites the limitation “the smoke point" in line 3.  There is insufficient antecedent basis for these limitations in the claim. Claim 6 also recites the limitation “determining the smoke point conforming to the specifications of an ASTM D1322-19 standard comprises a candle for holding a wick, a graduated scale against which to measure flame height, a gallery configured through which to take the digital images of the flame and the graduated scale, a candle displacement system for adjusting height of a flame from the wick of the candle”. It is unclear the relationship for all elements after “comprising” is an “and” or “or”.

Claim 7 recites the limitation “the ambient pressure sensor" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 8 recites the limitation “the normalized pressure value" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim 9 recites the limitations “the integrated ambient pressure sensor" in lines 2 – 3 and “the pressure sensor” in line 4. There is insufficient antecedent basis for these limitations in the claim.

Claim 10 recites the limitation “the temperature sensor" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 13 recites the limitation “the measured smoke point" in line 16.  There is insufficient antecedent basis for this limitation in the claim.

	Claim 14 recites the limitation “measured flame point values”. The “flame point values” is neither defined nor measured before. It is unclear whether the “flame point values” is same as “smoke point”.

	Claim 15 recites the limitation “the integrated ambient pressure sensor" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

	Claim 17 recites the limitation “the normalized standard value of pressure" in lines 1 – 2.  There is insufficient antecedent basis for this limitation in the claim.

	Claim 18 recites the limitation “the ambient pressure sensor" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

	Claim 24 recites the limitation “measured flame point values”. The “flame point values” is neither defined nor measured before. It is unclear whether the “flame point values” is same as “flame height”.

	Claim 25 recites the limitation “the measured smoke point" in line 13.  There is insufficient antecedent basis for this limitation in the claim.

	Claim 26 recites the limitation “measured flame point values” in lines 10 – 11. The “flame point values” is neither defined nor measured before. It is unclear whether the “flame point values” is same as “smoke point” or “flame height”.

	Regarding the rest of claims, they are dependent of claims 1 and 13, respectively, thus, they are rejected accordingly.

Claim Rejections - 35 USC § 102/103
No reference is found for 35 USC § 102/103 rejection.

The current invention is directed to a testing method/device for determining smoke point of a hydrocarbon wherein enable digital images taken by the means for taking a series of digital images to be analyzed to measure flame height, and for using temperature measured by the ambient temperature sensor in combination with relative humidity measured by the relative humidity sensor to calculate the absolute humidity and to correct the measured flame height as a function of a difference between the calculated absolute humidity and a normalized absolute humidity value.
The closest reference Graziano Barbara et al. (IDS) discloses a testing method/device for determining smoke point of a hydrocarbon. However, it fail to teach wherein enable digital images taken by the means for taking a series of digital images to be analyzed to measure flame height, and for using temperature measured by the ambient temperature sensor in combination with relative humidity measured by the relative humidity sensor to calculate the absolute humidity and to correct the measured flame height as a function of a difference between the calculated absolute humidity and a normalized absolute humidity value.
The prior art of the record fails to teach a testing method/device for determining smoke point of a hydrocarbon wherein enable digital images taken by the means for taking a series of digital images to be analyzed to measure flame height, and for using temperature measured by the ambient temperature sensor in combination with relative humidity measured by the relative humidity sensor to calculate the absolute humidity and to correct the measured flame height as a function of a difference between the calculated absolute humidity and a normalized absolute humidity value, in combination of rest of limitations in the independent claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIAN YANG whose telephone number is (571)270-7239.  The examiner can normally be reached on Monday-Thursday 6am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QIAN YANG/Primary Examiner, Art Unit 2668